Title: To James Madison from William Lee, 29 November 1804 (Abstract)
From: Lee, William
To: Madison, James


29 November 1804, Bordeaux. Transmits copies of his letters of 14 and 20 Nov. “This Government having granted permissions for the exportation of grain to Spain, has created a great activity in the port, and all the American Vessels at liberty have obtained freights for different parts of that Kingdom, at from 120 francs, to 160 francs, pr ton. I should not be surprised were the English to stop some of them.
“In consequence of the war between England & Spain, several privateers have obtained permission to fit out at this port, under Spanish Colours, provided they can obtain foreign seamen. Some of the American sailors having left their Vessels, in order to engage with them, I have thought it my duty to post up in the Consulate, a notice of which number one accompanying this is a copy. The interest of our merchants demand severity on such occasions, and having secured the assistance of the Commissary General of Police, who has ordered every sailor to remain on board his Vessel, during the night, I am in hopes to succeed in putting a stop to such proceedings.
“The profligate conduct of the generality of American Masters, who frequent this port, surpasses that of all other nations, and it is really astonishing that the merchants of the United States, do not examine more minutely the transactions of these men, whom they too often trust with the direction of their property. When they arrive here, they take lodgings on shore and consign their Vessels, and Cargoes, to the merchant who will give them the greatest share of the profits and commissions, he makes, and they seldom or ever trouble themselves about the sales, of their goods being engaged continually at Billiard Tables, Theatres Mask balls, &c. They never visit their Vessels unless it be to beat a sailor, which is daily done though contrary to the regulations of the port, and in many instances in such a cruel manner, that I have thought it my duty to refer all complaints of the seamen, (as you will observe by piece number two) to the police of the Country, who are very severe in this particular. I mention this circumstance because the Captains, think I ought to be the judge in all such cases but regarding them as criminal, and not having it in my power to punish the Masters, as they deserve, I have thought it best not to interfere.
“Great and just complaints having been made by the Commissary of Marine, against American Captains for enticing away French Seamen, an ordinance has been promulgated obliging every master, to have his equipage examined at the Bureau de Classe, and fining every one who shall ship a French Sailor, one thousand francs; I have prevailed on the Marine, to allow the examination of the Crew and the roll of Equipage to be gone through in my office, which I have notified to the Captains as pr piece No. 3 accompanying this. To this Roll I am obliged also to add the passengers, to prevent such persons escaping who are under the surveillance, of the police, to which the Commissary of marine, adds a certificate permitting the Vessel, to pass the Guard Ship. These regulations, and the continual changes that are made therein, keep me closely employed.
“I have already mentioned to you the delicate situation I am frequently placed in, by refusing to grant Consular Certificates to Vessels purchased here by Americans on French account: The merchants of this City really believe that they render a great service to our Commerce when they find means of putting their ships, under the flag of the United States. They even tell me it is my duty, and the wish of my Government, that I assist them in this particula⟨r⟩ and when they find persuasions will not answer, th⟨ey⟩ generally finish by offering me from one thousand, to five thousand francs, according to the magnitude of th⟨e⟩ object. They have also attempted to bribe my Chancello⟨r⟩ and one house in particular within these few days, have endeavoured for five thousand francs, to prevail on him to endorse over to a Capt. Smith, in their employ the Sea Letter, and Register, they have in their possession of the Ship Eagle, of 180 tons burthen sold here in June 1802, by Capt Perceval, and I believe owned at that time by Notnagel & Co of Philadelphia.… I will state a few instances, wherein I have refused th⟨e⟩ certificate.
“Mr Bazely of the house of J & W Bell of Petersbu⟨rg⟩ Virginia, demanded of me some weeks since papers for a Vessel belonging to a Mr Guestier, for the purpose of introducing a Cargo of Tobacco, into this port on short duties: The profits of the discriminating duty and the freight of the Vessel, to be divided between them.
“Gadiou & Co. think themselves entitled to my protection because their partner Mr Thomas Irwing of New York is an American. This house have been very successful in privateering, for which branch of their business Mr Irwing, has been the Agent in Spain. During his residence there he purchased a ship for 2000 $, and caused her to be insured in New York, for six thousand dollars, having previously taken arrangements to bring her in here for condemnation in order to have recourse to the Underwriters. By the Captains protest it appears, that in pursuing his Voyage from Vigo, to NYork, he met off the Western Islands, with heavy gales of wind, and shipped several seas which, made a wreck of his Vessel and forced him in here. On examining the crew, I discovered the whole fraud and ordered three persons to survey the Vessel, whose report was of such a nature as to prevent the imposition intended. They have made applications for Consular Certificates for three Vessels by virtue of a power of attorney from one John Kauman of NYork which carries fraud on the face of it.

“Capt. Drummond commanding the Brig Fox, of Boston demands papers for a Vessel, he is about purchasing here for his mate. This ship is owned by a french house, who value her at 40,000 francs & were to give Capt Drummond 20,000 fs., or the one half for covering the property.
“Capt. Brooks of New York made an application to me for a Certificate, which I refused, strongly suspecting he was concerned with some French house. He addressed Mr Livingston on the subject who recommended my granting his request, which I did out of respect to the opinion of the minister.
“Several Frenchmen of this City who were in Louisiana, at the time of its cession to the UStates having procured a Certificate of Citizenship, from Governor Claiborne, have attempted to fit out french Vessels here under the American flag, which I have prevented.
“This rigid conduct of mine is not at all pleasing to the merchants of Bordeaux, and my wandering Countrymen, who make a great outcry against me; I therefore thought it best to state to the members of the Chamber of Commerce that were I to grant certificates to every one who asks for them, my signature would soon fall into disrepute and the Commerce between this port, and the UStates, meet with many interruptions—That my conduct may injure the interests of some individuals but is most certainly beneficial to the Merchants at large.
“There has been several Vessels here this fall from the Banks with green fish, which when the Masters have sold, they have taken freights for spain, and some ports of the Empire. These Vessels having no other papers than a coasting licence, & permit, to touch & trade, at any foreign port during the Voyage I fear the English will stop them.
“I had yesterday the pleasure of receiving a letter from Mr Monroe who intends within a few days to pursue his rout to Madrid. Genl. Armstrong has been presented and Mr Livingston has taken leave of the Emperor.”
